Citation Nr: 1034147	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the thoracic spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1973 to August 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2009, the Veteran testified before the Board, sitting at 
the RO.  A transcript of that hearing is associated with the 
claims file.

The Board notes that the Veterans Law Judge (VLJ) who presided 
over the March 2009 hearing is no longer employed by the Board.  
The law requires the VLJ who conducted the hearing to participate 
in the decision on appeal.  38 C.F.R. § 20.707 (2009).  In May 
2010, the Board notified the Veteran of this regulation and his 
right to another hearing.  As the Veteran did not respond to this 
letter, the Board will proceed without another hearing.

In a September 2009 remand determination, the Board remanded the 
Veteran's claim for the procurement of treatment records, and the 
provision of an addendum opinion.  However, as will be detailed 
more precisely below, the Board finds that the February 2010 
addendum opinion was not adequate for rating purposes.  As such, 
the Board finds that this matter must again be remanded.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is required before 
the issue on appeal is ripe for adjudication upon the merits.  38 
C.F.R. § 19.9 (2009). 

In December 2008, VA provided the Veteran with a medical 
examination to determine the nature and etiology of his claimed 
thoracic spine disorder.  After a physical examination and a 
review of the claims file, the VA examiner found that the 
Veteran's thoracic spine disorder was less likely than not 
related to service.  The examiner based this decision, in large 
part, on the absence of post-discharge private treatment records 
indicating treatment for a thoracic spine disorder.  In her 
report, the examiner noted that the Veteran had been told to 
either submit these records to the RO or bring them to the 
examination, and that he had failed to follow these instructions.  

In its September 2009 remand determination, the Board noted that 
the RO had not acquired all records regarding post-service 
treatment for the Veteran's claimed disorder.  Therefore, in its 
remand instructions, the Board requested that the RO obtain all 
outstanding records regarding treatment for the Veteran's 
thoracic spine disorder, and, having accomplished this, to 
provide them to the VA examiner who performed the December 2008 
VA medical examination.  Having reviewed the claims file, to 
include copies of any records procured as part of this remand, 
the VA examiner was to provide an addendum to her original 
report.

In a February 2010 addendum, co-signed by the December 2008 VA 
examiner, a VA physician stated that, as the Veteran had still 
not provided any treatment records suggesting a link between the 
Veteran's current thoracic spine disorder and service, the 
Veteran's thoracic spine disorder was less likely than not 
related to service.  However, the Board notes that, in December 
2009, the Veteran submitted private treatment records to the VA, 
dating from December 2003 through May 2004.  In the December 2003 
private treatment record, the Veteran told the examiner that he 
had chronic low mid-back pain, dating back to an in-service 
injury.  As these records are not mentioned in the one-paragraph 
February 2010 addendum, the Board concludes that the VA examiner 
did not review these records prior to writing the addendum.  
Therefore, as a further remand is necessary for a new opinion.  
Stegall, 11 Vet. at 268 (1998) (noting the Board's duty to 
"insure compliance" with the terms of its remand orders).

Finally, the Board notes that, during the March 2009 Board 
hearing, the Veteran testified that he did not feel comfortable 
with the December 2008 VA examiner's demeanor during the 
examination.  Although the Board finds no reason to doubt the 
examiner's competency, in order to make the Veteran feel 
comfortable with the VA appellate process, the Board requests 
that, as part of this remand, the Veteran be provided with an 
additional VA examination performed by a qualified examiner other 
than the December 2008 VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the 
Veteran identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who provided 
treatment for his thoracic spine disorder 
since February 2010.  After securing the 
necessary releases, the AMC/RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant.  

2.  Only after the above-mentioned 
development is completed, the AMC/RO should 
schedule for the Veteran for a VA examination 
for the purpose of determining the nature and 
etiology of any thoracic spine disorder.  
This examination should be performed by an 
examiner other than the author of the 
December 2008 VA medical examination report.  

Following a review of the claims file, to 
include any treatment records procured as 
part of this remand, all relevant medical 
evidence, a review of the lay statements and 
testimony, and a physical examination and any 
necessary testing, the examiner is asked to 
address the following question:

Is it as least as likely as not (50 
percent or greater degree of probability) 
that any disorder of the thoracic spine 
began during service or is otherwise 
etiologically linked to any in-service 
event?

A complete rationale should be provided for 
any opinion or conclusion expressed.

3.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative must be 
provided with a Supplemental Statement of the 
Case (SSOC).  An appropriate period of time 
should then be allowed for a response, before 
the record is returned to the Board for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


